270 F.2d 503
UNITED STATES of Americav.James SANTORE, Peter Casella. Peter Casella, Appellant.
No. 12852.
United States Court of Appeals Third Circuit.
Argued September 24, 1959.
Decided October 12, 1959.

Appeal from the United States District Court for the District of New Jersey; Thomas M. Madden, Judge.
M. Gene Haeberle, Camden, N. J., for appellant.
Chester A. Weidenburner, U. S. Atty., Newark, N. J. (Daniel E. Isles, Asst. U. S. Atty., Newark, N. J., on the brief), for appellee.
Before GOODRICH, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The defendant was convicted of violation of the anti-narcotics laws. He presented no evidence at his trial. A number of matters have been urged as a basis for reversal. We have examined and considered all the points raised and find no error of which the defendant can justifiably complain.


2
The judgment of the district court will be affirmed.